Citation Nr: 1011109	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  The Veteran died in April 2004, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In September 2007, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the appellant submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

In December 2007 and January 2009, the Board remanded this 
case for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

The appellant had previously been represented in this matter 
by Kentucky Department of Veterans Affairs.  However, in 
March 2009, the appellant appointed The American Legion to be 
her representative.

In March 2009, the appellant submitted additional evidence.  
In March 2010, the appellant's representative, on the 
appellant's behalf, submitted a waiver of initial RO 
consideration for that additional evidence.  See id.

The issue of entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran died in April 2004.  According to his death 
certificate, the immediate cause of death was renal failure, 
due to (or as a consequence of) hepatorenal syndrome, due to 
(or as a consequence of) cirrhosis.

2.  At the time of his death, the Veteran was not service-
connected for any disabilities.  However, in March 2005, 
service connection was granted for accrued benefits purposes 
for type II diabetes mellitus (rated as 10 percent disabling) 
and for prostate cancer, status post brachytherapy (rated as 
0 percent disabling).

3.  At the time of the Veteran's service in the Republic of 
Vietnam, the herbicide Agent Orange was being used, and 
therefore exposure is presumed.

4.  The preponderance of the evidence indicates that the 
Veteran's cause of death was not related to his in-service 
exposure to Agent Orange, either on a presumptive basis or 
otherwise, or to any other incident of service, as renal 
failure, hepatorenal syndrome, and cirrhosis were not shown 
to have manifested during service or for many years 
thereafter and were not otherwise shown to be related to 
service.

5.  The evidence does not establish that the Veteran's 
service and/or a service-connected disability caused or 
contributed materially or substantially to the cause of the 
Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

In this case, in an August 2004 letter issued prior to the 
decision on appeal, and in January 2008 and February 2009 
letters, the appellant was provided notice regarding what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the appellant and what information and evidence will be 
obtained by VA.  The February 2009 letter, as well as letters 
in June 2006, May 2007, and July 2007, advised the appellant 
of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  In addition, the February 2009 letter 
provided the appellant with notice of the three Hupp 
elements.  The case was last adjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
a medical opinion, private treatment records, the Veteran's 
death certificate, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process by providing evidence and 
argument, authorizing the release of medical evidence, and 
testifying at a hearing.  Thus, she was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the appellant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and nephritis or cirrhosis 
of the liver becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service, even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service-
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover 
v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran died in April 2004.  His death certificate lists 
the immediate cause of death as renal failure, due to (or as 
a consequence of) hepatorenal syndrome, due to (or as a 
consequence of) cirrhosis.  At the time of his death, the 
Veteran was not service-connected for any disabilities.  
However, in March 2005, service connection was granted for 
accrued benefits purposes for type II diabetes mellitus 
(rated as 10 percent disabling) and for prostate cancer, 
status post brachytherapy (rated as 0 percent disabling).

The appellant contends that the renal failure which caused 
the Veteran's death was secondary to his service-connected 
type II diabetes mellitus.  She also contends that the 
Veteran died at such a young age because of his exposure to 
Agent Orange in service.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of kidney and liver 
problems, to include renal failure, hepatorenal syndrome, and 
cirrhosis.  The evidence of record confirms that he served in 
the Republic of Vietnam when the herbicide Agent Orange was 
being used, and therefore exposure is presumed.

After his discharge from service, the evidence of record 
reflects that the Veteran was treated for a variety of 
medical conditions over the years, including kidney stones, 
chronic alcoholism, alcoholic liver disease, type II diabetes 
mellitus, and prostate cancer.  In late March 2004, he was 
admitted to the Nashville VA Medical Center for treatment for 
hematemesis and rectal bleeding and was discharged after nine 
days with a principal diagnosis of gastrointestinal bleed and 
secondary diagnoses of cirrhosis, alcoholism, and depression.  
On April 4, 2004, he presented to the emergency room of a 
private hospital and was diagnosed with esophageal variceal 
bleeding.

On April 5, 2004, the Veteran was transferred to a second 
private hospital, where it was noted that he had anuric acute 
renal failure in the setting of spontaneous bacterial 
peritonitis (SBP), with hepatorenal syndrome being a 
consideration (though a physician noted it was unusual to see 
such an acute onset).  This physician also noted that he was 
reluctant to recommend hemodialysis for the Veteran's hepatic 
dysfunction because the Veteran had continued to consume 
alcohol.  A second physician rendered an impression of 
encephalopathy, acute renal failure, and ascites suggestive 
of SBP, and stated that it was possible that the Veteran had 
had worsening hepatic and renal function due to SBP combined 
with bacteremia/sepsis, and that it was also possible that he 
had hepatorenal syndrome, again with the inciting factor 
probably being SBP.  The Veteran passed away at this second 
private hospital on the afternoon of April 5, 2004.  A third 
physician (Dr. Snyder) authored the final medical note and 
discharge summary and listed the Veteran's cause of death as 
renal failure, end stage cirrhosis, esophageal varices 
bleeding, and SBP.  He noted that the Veteran's history of 
alcohol abuse led to end stage cirrhosis with recent 
esophageal bleeding and that the initial workup showed acute 
renal failure (likely hepatorenal syndrome).  He also noted 
that as the Veteran's condition deteriorated, hemodialysis 
was discussed but was not a medium- or long-term option due 
to his advanced liver disease and persistent alcohol abuse.

In an August 2007 letter, Dr. Snyder stated that the 
Veteran's history of diabetes had caused some sub clinical 
problems with his kidney function prior to his final illness.  
He also stated that the Veteran's primary cause of death was 
renal failure, and opined that therefore his diabetes 
(diabetic nephropathy) could have contributed to his death.

At the September 2007 Travel Board hearing, the appellant's 
representative conceded that renal failure, hepatorenal 
syndrome, and cirrhosis are not on the list of Agent Orange 
presumptive diseases.  Her representative also discussed an 
Internet article related to hepatorenal syndrome and argued 
that this disorder could be caused by more than one factor.

In a March 2008 letter, Dr. Snyder clarified that he met the 
Veteran on the date of his death and treated him only on that 
date.  Dr. Snyder stated that in order to assess the 
connection between the Veteran's diabetes and his renal 
failure (the primary cause of death), one would have to have 
more "longitudinal" renal function data (noting that renal 
failure from diabetes is a chronic process and occurs over 
many years), and he acknowledged that he did not have that 
data since he was not involved in the Veteran's long-term 
care.  He further stated that if one could show that the 
Veteran had a history of significant and progressive chronic 
renal failure (with no other clear cause for such), then one 
could argue that the Veteran's diabetes probably (more than 
50% probability) contributed meaningfully to the timing of 
his acute renal failure and death.  (Emphasis in original)  
To clarify this emphasis, Dr. Snyder noted that because the 
Veteran's liver disease was "end-stage," his life 
expectancy would have been limited by his alcoholic liver 
disease regardless of whether he had diabetic nephropathy, 
and as a result the Veteran probably would not have lived 
more than several more months or a few years at the most, as 
evidenced by the Veteran's multiple bleeding esophageal 
varices, hepatic encephalopathy, and large ascites prior to 
his final hospital admission.

In September 2008, a VA physician reviewed the claims file 
and opined that the Veteran's death was less likely as not 
(less than 50/50 probability) caused by or a result of 
diabetes.  She noted that the Veteran died from acute renal 
failure, gastrointestinal bleed, and cirrhosis, and stated 
that while diabetes can certainly contribute to development 
of chronic renal insufficiency (and may have in the Veteran's 
case), it is not a cause of acute kidney injury (AKI).  She 
pointed out that the Veteran had an acute dramatic rise in 
serum creatinine in the days immediately leading up to his 
death (with a BUN/cr of 1.4 on March 29 and 4.4 on April 4) 
and stated that this was unlikely to be caused by diabetes.

In a March 2009 statement, another private physician stated 
that diabetes contributes to the damage of kidneys and kidney 
failure can lead to death.

After reviewing the entire record, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  Renal failure, hepatorenal syndrome, and 
cirrhosis are not disabilities that are recognized by VA as 
being related to Agent Orange, and therefore they are not 
subject to presumptive service connection on the basis of 
herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2009); 72 Fed. Reg. 32,395 
(2007).  In addition, renal failure, hepatorenal syndrome, 
and cirrhosis were not shown to have manifested during 
service or for many years thereafter and were not otherwise 
shown to be related to service.

The evidence also does not establish that the Veteran's 
service-connected disabilities caused or contributed 
materially or substantially to the cause of his death.  The 
private physicians who treated him at the time of his death 
noted in his terminal treatment records that he had anuric 
acute renal failure in the setting of SBP, that it was 
possible that he had had worsening hepatic and renal function 
due to SBP combined with bacteremia/sepsis, that it was also 
possible that he had hepatorenal syndrome incited probably by 
SBP, and that his history of alcohol abuse led to end stage 
cirrhosis with recent esophageal bleeding and also acute 
renal failure (likely hepatorenal syndrome).  The August 2007 
and March 2008 opinions by Dr. Snyder are too speculative to 
be probative, especially in light of the fact that he 
admitted to being unfamiliar with the Veteran's medical 
history.  As such, his opinions are entitled to little, if 
any, probative value.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 
(medical opinions which are speculative or inconclusive in 
nature cannot support a claim).  Finally, the March 2009 
statement by another private physician does not pertain 
directly to the Veteran in this case and is therefore 
entitled to no probative value.

On the other hand, the VA physician in September 2008 
reviewed the claims file, considered all of the Veteran's VA 
and private medical records, and provided adequate reasoning 
and bases for the opinion that the Veteran's death was less 
likely as not (less than 50/50 probability) caused by or a 
result of diabetes.  Thus, this opinion is assigned great 
probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

The Board has considered the appellant's assertions that the 
cause of the Veteran's death originated from his exposure to 
Agent Orange in service as well as his service-connected 
diabetes.  However, while she is competent to state what she 
perceives through her senses, she is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation. See Layno v. Brown, 6 Vet. App. 
465 (1994) and Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the evidence establishes that the Veteran's fatal 
disease processes were not present in service, within the 
first post-service year, or for many years thereafter, and 
were not otherwise shown to be related to service.  The 
diseases which caused the Veteran's death cannot be 
presumptively service-connected based upon in-service 
exposure to Agent Orange.  Furthermore, there is a lack of 
probative evidence that a service-connected disability 
materially contributed to or accelerated death.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  In making this determination, the Board 
does not wish to indicate any lack of sympathy for the 
appellant.  However, as detailed above, the preponderance of 
the evidence is against the claim, and so it must be denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


